Citation Nr: 1333511	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from May 1961 to April 1964 and from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case to the agency of original jurisdiction (AOJ) for additional development and consideration.

The Veteran contends that he has hearing loss as a result of his active military service.  He states that he was exposed to loud noise during service while performing his duties as a truck driver.  The Veteran recalls that noise was from vehicle engines and transmissions, as well as from power generators.  He maintains that any current hearing loss is related to the in-service noise exposure.

The Veteran's service records do not document exposure to loud noise or hearing loss.  However, his DD Form 214s show that his military occupational specialties were automobile and truck mechanic.  Thus, he was likely exposed to loud noise in the manner he contends.

A VA audiological examination was conducted in connection with the claim in March 2010.  The examiner provided diagnoses of right ear sensorineural hearing loss and left ear mixed hearing loss.  Audiometric testing revealed that the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2013).

As to whether the Veteran's hearing loss is related to his military service, the March 2010 VA examiner stated that an opinion could not be given without resorting to speculation.  After reviewing the claims file, the examiner provided an addendum opinion in April 2010 indicating that it is not likely that the Veteran's hearing loss is related to his military service.  The examiner stated that the Veteran had normal hearing when he entered and separated from service with minimal difference between the two.

In view of this evidence, the Board finds that the claim should be remanded to schedule the Veteran for another VA audiological examination to determine the nature and etiology of his hearing loss.  Although the service records show normal hearing, the examiner did not squarely address whether any current hearing loss is related to the in-service exposure to loud noise.  Even if a disease is diagnosed after service, service connection may be granted when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim).  The examiner noted a post-service history of noise exposure from factory work and hunting, but did not explain the significance of this if any.  Thus, another should be afforded with a medical opinion containing a sufficient explanation.

It appears that the Veteran receives regular treatment at the VA Medical Centers (VAMCs) in Columbia and St. Louis, Missouri.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should obtain the Veteran's more recent treatment records (since July 2010) from the Columbia and St. Louis VAMCs and associate the records with the claims file.

2.  Then, the RO/AMC must afford the Veteran a VA examination with a VA audiologist other than the March 2010 examiner to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The VA examination should be conducted in accordance with Training Letter 10-02 (March 2010).  The examiner must indicate that a review of the Veteran's VA claims file has been completed.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

Thereafter, the VA examiner must address the following:  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's hearing loss is the result of his service, to include noise exposure from truck engines, transmissions and power generators.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develop from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the requested report has been completed, the RO/AMC should review it to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned for corrective action.

4.  After undertaking any other development deemed appropriate, the RO/AMC should re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

